Citation Nr: 0026486	
Decision Date: 10/04/00    Archive Date: 10/10/00

DOCKET NO.  96-44 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.

3.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from November 1965 to 
September 1969.

The issue of entitlement to service connection for a low back 
disability was denied by decision of the Board in April 1989.  

This appeal arises from a June 1996 rating decision of the 
New Orleans, Louisiana Regional Office (RO) which determined 
that new and material evidence had not been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability and denied entitlement to service connection 
for a right knee disability.

This appeal also arises from a July 1999 rating decision of 
the RO which denied entitlement to service connection for 
PTSD.

The veteran testified before the undersigned veterans law 
judge at a May 2000 Travel Board hearing.


FINDINGS OF FACT

1.  The veteran has presented no competent evidence to show 
that he currently suffers from PTSD.

2.  The veteran's claim of entitlement to service connection 
for PTSD is not plausible.


3.  The veteran's claim of service connection for a low back 
disability was last denied by decision of the Board in April 
1989.

4.  The additional evidence submitted in connection with the 
claim to reopen is not so significant that it must be 
considered in order to decide the merits of the claim.

5.  The veteran has presented no competent medical evidence 
to show that he currently suffers from a right knee 
disability that is related to disease or injury in service.

6.  The veteran's claim of entitlement to service connection 
for a right knee disability is not plausible.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for PTSD 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The April 1989 Board decision denying service connection 
for a low back disability is final.  38 U.S.C.A. § 7104 (West 
1991); 38 C.F.R. § 20.1100 (1999).

3.  Evidence received since the April 1989 Board decision is 
not new and material and, thus, the claim of entitlement to 
service connection for a low back disability is not reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).

4.  The claim of entitlement to service connection for a 
right knee disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Service connection for PTSD

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303(a) (1999).  Where a veteran served 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946 and a psychosis becomes manifest to a 
degree of ten (10) percent or more within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).  Service 
connection will be granted for a disability that is 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

The regulations further provide that with chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

A claimant seeking benefits under a law administered by the 
Secretary of the Department of Veteran Affairs shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  The Secretary has the duty to assist a claimant in 
developing facts pertinent to the claim if the claim is 
determined to be well grounded.  38 U.S.C.A.  § 5107(a).  
Thus, the threshold question to be answered is whether the 
veteran has presented a well grounded claim; that is a claim 
which is plausible.  If he has not presented a well grounded 
claim, his appeal must fail, and there is no duty to assist 
him further in the development of his claim as any such 
additional development would be futile.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  

To sustain a well grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  The determination of whether a claim is well 
grounded is legal in nature.  King v. Brown, 5 Vet. App. 19 
(1993).  A well grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet.  App. 78, 81 (1990).  To be well 
grounded, a claim must be accompanied by supportive evidence, 
and such evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Where the 
determinative issue involves a question of either medical 
causation or diagnosis, medical evidence is required to 
fulfill the well grounded claim requirement of 38 U.S.C.A. § 
5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).

Establishing a well-grounded claim of service connection 
generally requires medical evidence of a current disability, 
see Rabideau v. Derwinski, 2 Vet. App. 141 (1992); medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table); see also Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997) (expressly adopting 
definition of well- grounded claim set forth in Caluza, 
supra), petition for cert. filed, No. 97-7373 (Jan. 5, 1998); 
Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit v. Brown, 5 
Vet. App. 91 (1993).  Alternatively, under 38 C.F.R. § 
3.303(b), service connection may be awarded for a "chronic" 
condition when: (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumption 
period under 38 C.F.R. § 3.307) and the veteran presently has 
the same condition; or (2) a disease manifests itself during 
service (or during the presumptive period) but is not 
identified until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates 
the symptomatology to the veteran's present condition.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1998).

Effective from March 7, 1997, VA revised the regulations 
pertaining to PTSD to conform with the decision of Cohen v. 
Brown, 10 Vet. App. 128 (1997).  Prior to March 7, 1997, the 
following regulation was in effect:

(f)	Post-traumatic stress disorder.  
Service connection for post-traumatic 
stress disorder requires medical evidence 
establishing a clear diagnosis of the 
condition, credible supporting evidence 
that the claimed inservice stressor 
actually occurred, and a link, 
established by medical evidence, between 
current symptomatology and the claimed 
inservice stressor.  If the claimed 
stressor is related to combat, service 
department evidence that the veteran 
engaged in combat or that the veteran was 
awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat 
citation will be accepted, in the absence 
of evidence to the contrary, as 
conclusive evidence of the claimed 
inservice stressor.  Additionally, if the 
claimed stressor is related to the 
claimant having been a prisoner-of-war, 
prisoner-of-war experience which 
satisfies the requirements of § 3.1(y) of 
this part will be accepted, in the 
absence of evidence to the contrary, as 
conclusive evidence of the claimed 
inservice stressor.  

38 C.F.R. § 3.304(f) (as in effect prior to March 7, 1997).

In June 1999, revised regulations concerning post traumatic 
stress disorder were published in the Federal Register which 
reflected the decision in Cohen v. Brown, 10 Vet. App. 128 
(1997).  The regulations were made effective from the date of 
the Cohen decision.  In this case, the veteran filed a claim 
of service connection for PTSD in September 1997, thus the 
revised regulation, as provided below, will be utilized in 
the evaluation of the veteran's claim.  

(f)	Post-traumatic stress disorder.  
Service connection for post-traumatic 
stress disorder requires medical evidence 
diagnosing the condition in accordance 
with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, 
between current symptoms and an in-
service stressor; and credible supporting 
evidence that the claimed in-service 
stressor occurred.  If the evidence 
establishes the veteran engaged in combat 
with the enemy and the claimed stressor 
is related to this combat, in the absence 
of clear and convincing evidence to the 
contrary, and provided that the clamed 
stressor is consistent with the 
circumstances, conditions, or hardships 
of the veteran's service, the veteran's 
lay testimony alone may establish the 
occurrence of the claimed in-service 
stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of 
this part and the claimed stressor is 
related to that prisoner-of-war 
experience, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor. 

38 C.F.R. § 3.304(f) (as in effect from March 7, 1997).

As detailed in section 3.304(f) above, a claim for PTSD 
requires medical evidence diagnosing the condition.  The 
medical evidence of record does not support the veteran's 
claim on this most essential basis.

The service medical records are silent regarding complaints, 
findings or diagnoses 
of a psychiatric disability to include PTSD.  On VA 
examination in December 1972, the diagnosis was passive 
aggressive personality; on VA hospitalization in July 1970, 
adjustment reaction of adult life was diagnosed; panic 
disorder with agoraphobia was diagnosed in August 1990; 
dysthymia, panic disorder and personality disorder were 
diagnosed on VA psychiatric examination April 1992; and VA 
outpatient records from 1996 to May 2000 show treatment for 
neuropsychiatric disability, but not for PTSD.  

On VA psychiatric examination in May 1999, the examiner noted 
that the veteran provided a variety of stressors which were 
all vague, uncorroborated and were more consistent with 
neurotic worries than true stressors.  The veteran answered 
questions often with vague stories about his problems and the 
alleged incidents which made him this way.  He took a long 
time to answer some questions but answered others 
immediately.  The examiner noted that he doubted the 
veteran's veracity as an informant.  The veteran did not 
persistently reexperience the alleged traumas.  His 
description of dreams was not consistent with PTSD.  Overall, 
the veteran was reporting neurotic type fears and behaviors 
which were most consistent with a personality disorder.  The 
veteran's answers to psychological testing questions 
indicated an exaggeration of symptoms.  He did not appear to 
be psychotic.  The examiner opined that the veteran did not 
meet the criteria for PTSD in spite of his insistence.  His 
symptoms and story of service had changed over the years.  
The veteran's symptoms were consistent with a neurotic 
disorder and with a personality disorder.  The examiner did 
not feel that the veteran was a reliable reporter of his 
condition and that he was exaggerating his condition and 
symptoms in an attempt to meet the criteria for PTSD.  The 
diagnoses were generalized anxiety disorder with panic 
attacks, dysthymic disorder by history and personality 
disorder.  

The totality of the medical record, therefore, fails to 
substantiate the presence of PTSD at any time.  In the 
absence of competent evidence to establish the current 
presence of a claimed disability, there can be no valid 
claim.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The only 
evidence that would support the veteran's claim that he 
currently suffers from PTSD is found in his statements and 
testimony; however, lay evidence is inadequate to establish a 
medical diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, the veteran has not met the initial 
burden under 38 U.S.C.A. § 5107(a) of presenting a well 
grounded claim of service connection for PTSD.  

Due to the fact that the veteran has not presented a well 
grounded claim with regard to the service connection issue, 
there is no duty to assist him in the development of his 
claim.  Thus, there is no basis to reach the veteran's 
request for another VA psychiatric examination.

VA is obligated under 38 U.S.C.A. § 5103(a) to advise a 
claimant of evidence needed to complete his application.  
This obligation depends on the particular facts of the case 
and the extent to which the Secretary has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claim.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  In this case, the veteran has been informed as to 
the type of evidence required to complete his claim of 
service connection for PTSD and VA's duty under Robinette has 
been fulfilled.  


II.  New and material evidence claim

The service medical records to include the September 1969 
separation physical examination are silent regarding 
disability of the low back.  

On VA examination in March 1970, the veteran reported that he 
had applied for a job after service and had been told that he 
had spondylolisthesis.  The veteran did not report having any 
current low back symptoms.  X-rays revealed spinal bifida 
occulta and spondylolisthesis of L5 on S1 which was noted as 
being a congenital anomaly.  

October and December 1977 and January 1978 reports from 
Daniel Enger, M.D., indicate that the veteran had suffered a 
lifting injury of the low back at work in 1977.  The 
diagnosis was spondylolysis with first degree 
spondylolisthesis.  It was noted that this type of defect was 
usually congenital, but could be aggravated by trauma such as 
lifting or injury.  Thereafter, additional records showed 
continuing treatment for low back disability.

In an April 1989 Board decision, it was found that the 
veteran was not shown to have acquired back problems in 
service; arthritis of the back was not shown during service 
or for many years thereafter; that spina bifida occulta was a 
congenital defect first demonstrated on x-rays after service; 
and that spina bifida was aggravated after service by an 
industrial back injury that subsequently required surgery.  
It was determined that low back disability to include spina 
bifida occulta was a congenital defect for which compensation 
benefits were not payable and that arthritis was not incurred 
in or aggravated by service.  That determination is final and 
is not subject to revision on the same factual basis.  38 
U.S.C.A. § 7104(b).  In order to reopen this claim, the 
veteran must present or secure new and material evidence with 
respect to the claim which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a). 

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  
Current caselaw provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet App 203 (1999) (en banc).  

The Board notes that, until recently, caselaw of the Court 
mandated that an additional question had to be addressed; 
that is, whether in light of all the evidence of record, 
there was a "reasonable possibility that the new evidence, 
when viewed in the context of all the evidence, both new and 
old, would change the outcome" in the prior determination.  
See Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  This 
additional test was overruled in the Hodge case cited above.  
Although the RO in this case cited the overruled portion of 
the Colvin test in the December 1996 statement of the case, 
it did not rely on this test in determining that new and 
material evidence had not been submitted to reopen the 
veteran's claim.  Accordingly, the citing of this test is 
considered harmless error.

Since the April 1989 Board decision, the additional evidence 
submitted consists primarily of VA and private medical 
notations showing ongoing treatment for low back disability 
to include a May 1990 statement from Richard Buckley, M.D., 
which indicates that the veteran had been under his care for 
Grade II spondylolisthesis secondary to bilateral spondylosis 
of L5-S1.  

In March 1997, the veteran submitted additional service 
medical records which were not of record at the time of the 
April 1989 Board decision.  An April 1968 notation shows that 
the veteran was seen for rectal bleeding that was not 
accompanied by pain.  A history of occasional on and off 
vague post-lumbar and abdominal pains was noted.  The 
remainder of this notation concerns rectal examination 
findings.  This notation is relevant to the claim for back 
disability and is more than merely cumulative in nature.  
Thus, the additional service notation constitutes new 
evidence.  The Board notes, however, that the Court has held 
that pain alone, without a diagnosed or identifiable 
underlying condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Thus, as 
the new April 1968 notation only references a history of 
vague low back pain in relation to treatment for rectal 
bleeding, it does not demonstrate the existence of a low back 
disability and thus does not constitute material evidence 
relative to the claim to reopen. 

In May 1996, the veteran submitted a September 1994 statement 
from M. F. Longnecker, M.D.  Dr. Longnecker indicates that he 
first saw the veteran in September 1992 for evaluation and 
disposition of low back pain.  The veteran provided a history 
of having suffered a lifting injury of his back during 
service.  Symptoms followed with severe exacerbation in 1983.  
It was noted that the veteran had apparently been under care 
by VA.  It was opined that the veteran had sustained 
injuries, historically, to his back while on active duty.  
The examiner noted that this assessment was based on the 
facts as he understood them and he felt that the veteran's 
medical records would probably validate this.  

In Reonal v. Brown, 5 Vet. App. 458 (1993), the Court held 
that a new medical statement was not material to support the 
reopening of a claim for service connection where the 
physician merely relied on the claimant's account of his 
medical history and service background which had already been 
rejected.  In this case, the veteran's alleged service 
history of having suffered a lifting injury which, in turn, 
precipitated low back disability, was rejected by the Board 
in its April 1989 decision.  Dr. Longnecker in 1994 merely 
relied on the veteran's already adjudicatively rejected 
account of an inservice back injury in formulating his 
opinion.  Dr. Longnecker added that the veteran's medical 
records should validate the veteran's recounting of his 
medical history.  The medical records, of course, do not 
corroborate the veteran's account.  In fact, they directly 
contradict the veteran's account.  Accordingly, Dr. 
Longnecker's statement does not constitute material evidence 
in support of his claim to reopen.

The veteran presented testimony at a RO hearing and at the 
May 2000 Travel Board hearing.  He testimony was in harmony 
with his previous statements concerning having suffered an 
injury in service to the back which lead to low back 
disability.  The veteran's statements and testimony do not 
provide competent evidence that a back disability was 
incurred in or aggravated by service as a lay person may not 
offer evidence that requires medical knowledge.  See Nici v. 
Brown, 9 Vet. App. 494 (1996); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); and Spalding v. Brown, 10 Vet. App. 6 
(1997).  Accordingly, the additional evidence submitted by 
the veteran since the April 1989 Board decision is not so 
significant that it must be considered in order to decide the 
merits of the claim and the veteran's claim may not be 
reopened.   

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit held 
that, under 38 U.S.C. § 5107(a), VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the Court issued a 
decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam). 

Under Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) and 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), as the 
veteran has not submitted new and material evidence, his 
claim may not been reopened.  Thus, the Board may not reach 
the issue of whether the veteran's claim would be well 
grounded pursuant to 38 U.S.C.A. § 5107(a), or address 
whether the duty to assist under 38 U.S.C.A. §  5107(b) has 
been fulfilled.    


III.  Service connection for right knee disability

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303(a) (1999).  Where a veteran served 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946 and arthritis becomes manifest to a degree 
of ten (10) percent or more within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  

The regulations further provide that with chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

A claimant seeking benefits under a law administered by the 
Secretary of the Department of Veteran Affairs shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  The Secretary has the duty to assist a claimant in 
developing facts pertinent to the claim if the claim is 
determined to be well grounded.  38 U.S.C.A.  § 5107(a).  
Thus, the threshold question to be answered is whether the 
veteran has presented a well grounded claim; that is a claim 
which is plausible.  If he has not presented a well grounded 
claim, his appeal must fail, and there is no duty to assist 
him further in the development of his claim as any such 
additional development would be futile.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  

To sustain a well grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  The determination of whether a claim is well 
grounded is legal in nature.  King v. Brown, 5 Vet. App. 19 
(1993).  A well grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet.  App. 78, 81 (1990).  To be well 
grounded, a claim must be accompanied by supportive evidence, 
and such evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Where the 
determinative issue involves a question of either medical 
causation or diagnosis, medical evidence is required to 
fulfill the well grounded claim requirement of 38 U.S.C.A. § 
5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).

Establishing a well-grounded claim of service connection 
generally requires medical evidence of a current disability, 
see Rabideau v. Derwinski, 2 Vet. App. 141 (1992); medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table); see also Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997) (expressly adopting 
definition of well- grounded claim set forth in Caluza, 
supra), petition for cert. filed, No. 97-7373 (Jan. 5, 1998); 
Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit v. Brown, 5 
Vet. App. 91 (1993).  Alternatively, under 38 C.F.R. § 
3.303(b), service connection may be awarded for a "chronic" 
condition when: (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumption 
period under 38 C.F.R. § 3.307) and the veteran presently has 
the same condition; or (2) a disease manifests itself during 
service (or during the presumptive period) but is not 
identified until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates 
the symptomatology to the veteran's present condition.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1998).

With regard to the claim of service connection for a right 
knee disability, the Board notes that a claim of service 
connection for residuals of a fracture of the right tibia 
just below the right knee has previously been denied.  The 
current claim has been advanced by the veteran and developed 
by the RO as dealing solely with disability of the right 
knee.  

The first medical manifestation of right knee disability 
dates from the 1980s, many years after separation from 
service.  X-rays in June 1882 showed minimal arthritis of the 
right knee.  Thereafter, VA and private medical records 
document ongoing treatment for progressively worsening right 
knee disability.  There is no competent medical evidence, 
however, which would connect any post service right knee 
disability with the veteran's service.  Dr. Longnecker's 
indicated in September 1994 that the veteran had reported 
falling in service injuring his right knee.  By 1994, x-rays 
showed severe degenerative changes which resulted in a total 
knee replacement.  Dr. Longnecker concluded that the veteran 
had injured his right knee during service.  As was the 
situation with the claim for low back disability, this 
opinion was based solely on the veteran's medical history 
which was not supported by the medical record.  See Reonal, 
supra.  Thus, the Board finds that there is no nexus medical 
evidence to support the veteran's claim that a current right 
knee disability is related to an inservice knee injury.

The only evidence that would support the veteran's claim is 
found in his statements and testimony; however, lay evidence 
is inadequate to establish a medical diagnosis or a medical 
nexus opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, the veteran has not met the initial 
burden under 38 U.S.C.A. § 5107(a) of presenting a well 
grounded claim of service connection for a right knee 
disability.  

VA is obligated under 38 U.S.C.A. § 5103(a) to advise a 
claimant of evidence needed to complete his application.  
This obligation depends on the particular facts of the case 
and the extent to which the Secretary has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claim.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  In this case, the veteran has been informed as to 
the type of evidence required to complete his claim of 
service connection for a right knee disability.  Thus, VA's 
duty under Robinette has been fulfilled.  


ORDER

As a well grounded claim has not been submitted, entitlement 
to service connection for PTSD is denied.

As new and material evidence has not been presented to reopen 
a claim of entitlement to service connection for a low back 
disability, the claim is denied.

As a well grounded claim has not been submitted, entitlement 
to service connection 

for a right knee disability is denied.


		
	F. JUDGE FLOWERS
	Veterans Law Judge
	Board of Veterans' Appeals



 

